Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                         Nos. 12-CV-1477 & 13-CV-82

                       DISTRICT OF COLUMBIA, APPELLANT,

                                       v.

                        CRYSTAL POINDEXTER, APPELLEE.


                        Appeals from the Superior Court
                          of the District of Columbia
                                (CAB-6627-08)

                       (Hon. Judith Bartnoff, Trial Judge)

(Argued June 3, 2014                                Decided December 11, 2014)

      Stacy L. Anderson, Senior Assistant Attorney General for the District of
Columbia, with whom Irvin B. Nathan, Attorney General, Todd S. Kim, Solicitor
General, and Donna M. Murasky, Deputy Attorney General, were on the brief, for
appellant.

      David A. Branch for appellee.

      Before GLICKMAN, BLACKBURNE-RIGSBY, and BECKWITH, Associate Judges.

      BLACKBURNE-RIGSBY, Associate Judge:           Following appellee Crystal

Poindexter‘s separation from employment with the District of Columbia

Department of Consumer and Regulatory Affairs (―DCRA‖) and lawsuit on

various grounds against her former employer, a jury found for appellee on her
                                           2

Whistleblower Protection Act (―WPA‖) claim under D.C. Code §§ 1-615.51

to -615.59 (2001). On appeal, appellant District of Columbia (―the District‖)

argues that the trial court erred in denying its motion for judgment notwithstanding

the verdict because appellee failed to produce sufficient evidence that any of the

allegations she reported evidenced ―gross mismanagement,‖ ―gross misuse or

waste of public funds,‖ ―abuse of authority in connection with the administration

of a public program,‖ or ―violation of law, rule, or regulation‖ sufficient to

constitute a ―protected disclosure‖ under the WPA. Consequently, the District

contends, it was entitled to judgment as a matter of law. We agree with the District

and conclude that appellee failed to present sufficient evidence to demonstrate that

she made a ―protected disclosure‖ on any basis under the WPA. Therefore, the

District was entitled to judgment as a matter of law. Accordingly, we vacate the

trial court‘s judgment and remand for it to enter judgment in the District‘s favor.1


      1
         The District raises a second argument, namely, that because it is entitled to
judgment as a matter of law, appellee is no longer entitled to an award of
attorney‘s fees, which we dispose of summarily. While the District‘s direct appeal
of this denial for judgment notwithstanding the verdict was pending, the trial court
awarded appellee attorney‘s fees in the amount of $132,097.91, after having
entered judgment in appellee‘s favor on July 28, 2010. The District subsequently
appealed that order on January 30, 2013. Under the WPA, an employee who
prevails on a WPA claim is eligible for award of reasonable attorney‘s fees. D.C.
Code § 1-615.54 (a)(1)(G) (2001). Because we conclude that appellee did not
proffer sufficient evidence to make out a prima facie case for her WPA claim, and
that the District is entitled to judgment as a matter of law, appellee is no longer the
prevailing party and is not entitled to an award of attorney‘s fees. Freeman v.
                                                                        (continued. . .)
                                        3

                            I.    Factual Background



      After working for DCRA as a Supervisory Investigator for approximately

five years, appellee was transferred into the newly formed Office of Consumer

Protection (―OCP‖), along with Investigators Patricia Hill, Deon Henderson, and

Gloria Henderson and Program Support Specialists Recita Evans and Phoebe

Queen-Addison. Robert Harris was hired in July 2006, from outside of DCRA, to

be OCP‘s Program Manager. Harris, in turn, hired Elise Chichester2 and Jessica

Edmonds, whom he directly supervised.         Chichester became OCP‘s Intake

Coordinator and Edmonds was assigned the ―primary function‖ of conducting

―extensive [community] outreach,‖ as assigned by Harris.



      Appellee‘s job duties consisted of supervising the investigators, Evans, and

Queen-Addison, assigning complaints to the various investigators, and ensuring

that the OCP hotline was appropriately staffed. The OCP hotline, located at the

OCP intake desk, was one of the main conduits through which the community

(. . .continued)
District of Columbia, 60 A.3d 1131, 1154 n.62 (D.C. 2012) (citation omitted).
Accordingly, we vacate the trial court‘s award of attorney‘s fees to appellee.
      2
        Chichester‘s name is misspelled as ―Alease‖ and ―Shychester‖ at various
points within the transcript.
                                         4

could lodge consumer complaints. Even though Chichester and Edmonds did not

directly report to appellee, she supervised some of their functions, including their

availability to staff the OCP hotline.       Appellee required the employees she

supervised at OCP to sign in and sign out on a daily basis on a sign-in sheet even

though she was not the official OCP timekeeper for payroll purposes, a

responsibility which fell under Harris‘s duties. While many managers at DCRA

used similar sign-in sheets, these forms were not the subject of an agency-wide

policy, and as of the time appellee used the sign-in sheets, only about half of the

400 DCRA employees were required to sign in and out. Nonetheless, because the

sign-in sheets were used strictly to track employees‘ arrival and departure times to

determine who was in the office on any particular day, appellee considered these to

be ―official‖ government documents despite the fact that they were not used for

payroll purposes.



      Although the OCP sign-in sheets originally only included the names of those

employees whom appellee directly supervised, she later revised them to include

both Chichester and Edmonds. Neither consistently signed in or out, a fact that

Evans, a Program Support Specialist under appellee‘s authority, noticed and

discussed with appellee because she felt it was unfair that ―the rest of [appellee‘s]

staff had to be accountable for signing in and the support staff didn‘t.‖ Appellee
                                          5

raised these concerns with Harris at a meeting in the spring or summer of 2007.

Harris attested that, even after this meeting, he did not feel that Chichester and

Edmonds should be required to participate in the sign-in procedure. However,

according to appellee, the next day the sign-in sheet had been backdated to reflect

Chichester and Edmonds‘s attendance at work for the prior two-and-a-half-month

period. At trial, after testifying that the log had been backdated, appellee stated

that she believed Chichester and Edmonds were not working as much as they

claimed to be, or were required to, because she often could not locate either of

them.



        In the fall of 2007, appellee met with Carol Washington, DCRA‘s Chief of

Staff, to request a reassignment, which led to a second meeting with Washington,

Evans, Queen-Addison, Harris, and Lelia Franklin, DCRA‘s Integrity Officer. At

the meeting, she discussed her ―OCP Points of Concern,‖ a document detailing

points with which appellee took issue, including her concern over the sign-in

sheets.3 Appellee also expressed to Washington at the meeting that she felt the


        3
          Appellee specifically took issue with ―the two set[s] of standards that have
been implemented in OCP whereby investigative staff has to sign in and out but
support staff [, i.e., Chichester and Edmonds,] do[] not‖; the two-and-a-half-month
period that was backdated and reflected in the sign-in sheet; the failure by
Chichester and Edmonds to request leave in the manager‘s absence; Harris‘s
failure to inform appellee about his absences even though he notified support staff;
                                                                       (continued. . .)
                                          6

backdating of the sign-in sheets amounted to ―stealing time from the government.‖4

Shortly after this discussion, appellee received what she believed to be a false

performance management evaluation from Harris in November 2007, to which she

responded with an email to Nicholas Majett, the Deputy Director of DCRA and

Harris‘s direct supervisor, regarding the ―inaccurate‖ evaluation she received and

the issues noted in her ―OCP Points of Concern.‖5



      At trial, Deputy Director Majett testified that he did not believe any of

appellee‘s allegations amounted to fraud, an abuse of authority, or a violation of

law, rule, or regulation. Nonetheless, he stated that if appellee‘s allegations were


(. . .continued)
the fact that ―support staff [was] not required to [staff the Consumer Protection
Desk] unless told by [Harris]‖; and the lack of protocol in the office, e.g., support
staff was not held accountable, or if appellee attempted to do so, the staff would
―run to [Harris] and [appellee would be] immediately called to [sic] question.‖
      4
        This belief centered on the backdating of the log in its entirety, rather than
any specific indication that each itemized entry was false, or that the time sheets
submitted to payroll were filled out falsely on days that either Chichester or
Edmonds did not work.
      5
           Appellee followed up her email with another email the next day,
describing Harris‘s hostile attitude towards her and statements he allegedly made
about his reasons for wanting her fired. On January 2, 2008, appellee received
notice that her employment with DCRA was being terminated for cause, effective
January 18, 2008, based on various disciplinary matters. On September 12, 2008,
appellee filed suit in the Superior Court of the District of Columbia against the
District of Columbia, DCRA Director Linda Argo, and Harris.
                                         7

taken as true, ―[Harris] was a poor manager.‖ During his testimony, Harris denied

instructing Chichester and Edmonds to backdate the sign-in sheets. At the close of

all of the evidence, the District renewed its motion for judgment as a matter of law,

which the trial court again denied. Prior to jury deliberations, the trial court

instructed the jury with regard to what constituted a ―protected disclosure‖ under

the WPA:

             An employee‘s belief that information she discloses to a
             supervisor or public body that evidences gross
             mismanagement, abuse of authority, or violation of
             relevant law is reasonable when a disinterested observer
             with knowledge of the essential facts, known to and
             readily ascertainable by the employee, could reasonably
             conclude that the government‘s actions evidence gross
             mismanagement.

The jury subsequently returned a verdict in appellee‘s favor on her WPA claim,

and the trial court accordingly entered judgment in appellee‘s favor on July 28,

2010.



        On August 16, 2010, the District moved for judgment notwithstanding the

jury‘s verdict and for a new trial, arguing that the alleged disclosures did not

constitute ―protected disclosures‖ under the WPA as a matter of law, which the

trial court denied, noting that it ―d[id] not find that the record support[ed] [the

District‘s] position[,]‖ and that ―[t]here certainly was evidence to support

[appellee‘s] contention that her disclosure of allegedly falsified sign-in sheets led
                                         8

to the adverse actions that were taken against her.‖ Accordingly, ―[g]iven the

evidence presented, the court [could not] find — particularly in the light most

favorable to the [appellant,] . . . — that no reasonable juror could have found that

the [appellant‘s] complaint regarding the sign-in sheets was a protected disclosure

under the WPA.‖6 This consolidated appeal followed.



                                   II.   Discussion



      The District claims that it is entitled to judgment as a matter of law because

appellee failed to present sufficient evidence that she made a ―protected

disclosure‖ as part of the first element for a prima facie WPA claim.7 D.C. Code

§ 1-615.52 (a)(6).

      6
          In its factual findings, the trial court indicated that appellee proffered
evidence supporting her contention that she made a ―protected disclosure‖ on the
requisite WPA bases with regard to the sign-in sheets. Specifically, she showed
that the sign-in sheets: (1) were used by about half the offices in the agency; (2)
tracked ―other‖ official purposes, such as availability to cover certain OCP
functions, like coverage of the customer service desk; and (3) were considered to
be ―official agency records.‖ Moreover, after appellee reported that the sheets had
been backdated, ―[t]he response was not that [they] properly could be ignored or
that the designated employees were not required to complete them.‖
      7
          As a threshold issue, the District asserts that appellee has waived any
claim as to whether she made a ―protected disclosure‖ of a violation of law, rule, or
regulation. As discussed infra at page 20, we believe that this claim was properly
submitted at trial and thus is preserved on appeal.
                                           9

      This court will reverse a trial court‘s denial of a motion for judgment as a

matter of law notwithstanding the verdict only if no reasonable juror, viewing the

evidence in the light most favorable to the prevailing party, could have reached the

verdict in that party‘s favor. Giordano v. Sherwood, 968 A.2d 494, 497 (D.C.

2009) (citation omitted); Railan v. Katyal, 766 A.2d 998, 1006 (D.C. 2001). The

prevailing party is entitled to the benefit of every reasonable inference from the

evidence. Homan v. Goyal, 711 A.2d 812, 817-18 (D.C. 1998) (citations omitted).



      Employees seeking to prove that a WPA violation occurred must establish

by a preponderance of the evidence that they were the subject of a prohibited

personnel action because they made a ―protected disclosure.‖ Zirkle v. District of

Columbia, 830 A.2d 1250, 1258 (D.C. 2003) (citing D.C. Code § 1-615.53). D.C.

Code § 1-615.52 (a)(6)(A)–(E) sets forth five categories of ―protected

disclosures.‖8    For purposes of our analysis here, we focus only on the four

      8
          D.C. Code § 1-615.52 (a)(6), in its entirety, reads as follows:

                 (6) ―Protected disclosure‖ means any disclosure of
              information, not specifically prohibited by statute,
              without restriction to time, place, form, motive, context,
              forum, or prior disclosure made to any person by an
              employee or applicant, including a disclosure made in the
              ordinary course of an employee‘s duties by an employee
              to a supervisor or a public body that the employee
              reasonably believes evidences:
                                                                        (continued. . .)
                                          10

categories    of   ―protected     disclosures‖    relevant   to   appellee‘s   claims,

§ 1-615.52 (a)(6)(A)–(D): (A) gross mismanagement; (B) gross misuse or waste of

public funds; (C) abuse of authority; or (D) a violation of law, rule, or regulation.

A ―protected disclosure‖ is proven if an employee disclosed information that she

―reasonably believed‖ evidenced one of the § 1-615.52 (a)(6) categories of

disclosures. Whether an employee‘s belief was reasonable is determined by use of

the ―disinterested observer‖ test:

              Could a disinterested observer with knowledge of the
              essential facts known to and readily ascertainable by the
              employee reasonably conclude that the actions of the
              government evidence [one of the categories of protected
              disclosures]? A purely subjective perspective of an
              employee is not sufficient even if shared by other


(. . .continued)
                       (A) Gross mismanagement;

                       (B) Gross misuse or waste of public resources or
              funds;

                    (C) Abuse of authority in connection with the
              administration of a public program or the execution of a
              public contract;

                     (D) A violation of a federal, state, or local law,
              rule, or regulation, or of a term of a contract between the
              District government and a District government contractor
              which is not of a merely technical or minimal nature; or

                    (E) A substantial and specific danger to the public
              health and safety.
                                         11

             employees. The WPA is not a weapon in arguments over
             policy or a shield for insubordinate conduct.

Zirkle, supra, 830 A.2d at 1259-60 (citation and brackets omitted). This includes a

consideration of whether the evidence presented at trial, including those facts not

necessarily known to but ―readily ascertainable‖ by appellee, undercut the

objective reasonableness of her belief. See id. at 1152. However, review must be

limited to what the evidence indicates was actually included in the complaint to a

supervisor or to a public body, rather than any subsequent characterization of those

statements in litigation. Wilburn v. District of Columbia, 957 A.2d 921, 925 (D.C.

2008) (citation and internal quotation marks omitted). In this case, appellee argues

that there was sufficient evidence to establish that the disclosures she made were

―protected disclosures‖ pursuant to § 1-615.52 (a)(6)(A)–(D). We address each

argument in turn.



      To establish a ―protected disclosure‖ on the basis of ―gross mismanagement‖

pursuant to § 1-615.52 (a)(6)(A), appellee must show ―a management action or

inaction that creates a substantial risk of significant adverse impact on the agency‘s

ability to accomplish its mission.‖ Embree v. Dep’t of Treasury, 70 M.S.P.R. 79,

85 (1996) (citation and internal quotation marks omitted); see Wilburn, supra, 957

A.2d at 925 (―This court has recognized that the federal whistleblower statute,

5 U.S.C. § 2302 (b)(8), is instructive in interpreting . . . the DC-WPA.‖).       The
                                          12

disclosure must, however, indicate ―more than de minimis wrongdoing or

negligence.‖    Id. (citation omitted).        ―[D]ebatable differences of opinion

concerning policy matters are not protected disclosures.       Rather, for a lawful

agency policy to constitute ‗gross mismanagement,‘ an employee must disclose

such serious errors by the agency that a conclusion the agency erred is not

debatable among reasonable people. The matter must also be significant.‖ White

v. Dep’t of the Air Force, 391 F.3d 1377, 1382 (Fed. Cir. 2004). The District

contends that appellee‘s argument on this definition fails for two reasons.



      The District first argues that appellee failed to introduce sufficient evidence

at trial from which a ―disinterested observer‖ could have reasonably concluded that

the actions described with regard to the sign-in sheets rose to the level of ―gross

mismanagement.‖ Specifically, the District contends that what appellee describes

as a ―protected disclosure‖ of ―gross mismanagement‖ is instead a mere difference

of opinion. See White, supra, 391 F.3d at 1381 (―Mere differences of opinion

between an employee and [an] agency supervisor[] as to the proper approach to a

particular problem or the most appropriate course of action do not rise to the level

of gross mismanagement.‖). We agree.
                                         13

      In White, the Federal Circuit determined that the petitioner‘s evidence of

complaints by educational institutions amounted to a ―mere difference of opinion‖

insufficient to constitute ―gross mismanagement‖ because, while the evidence

presented showed that there was some disagreement over the Air Force‘s

implementation of a quality educational program, there was no consensus among

the majority of educational institutions, the revisions to the program did not

conclusively indicate that the reason for the revisions was ―a non-debatable

mistake,‖ and the report presented by petitioner highlighting certain critiques of the

program did not suggest that the program was ―erroneous beyond debate.‖ Id. at

1383-84. Moreover, there was evidence in the record establishing that ―reasonable

experts in education could disagree‖ about the merits of the program. Id. at 1384.



      Similarly, here, appellee‘s complaint that she believed Chichester and

Edmonds should have been required to sign in and out appears to be nothing more

than a ―difference[] of opinion‖ in the management of these employees concerning

―the proper approach to a particular problem or the most appropriate course of

action.‖ Id. at 1381. Essentially, appellee contended that all employees, including

Chichester and Edmonds, should be required to sign in and out on a daily basis,

while Harris disagreed with appellee‘s policy as a whole, and more specifically,

with requiring Chichester and Edmonds to participate in the process. However, no
                                         14

agency-wide policy requiring the use of sign-in sheets existed at OCP, and, as of

the time of the events in question, only half of DCRA‘s employees were required

to sign in and out, while the other half was not required to do so. Given the

inconsistent manner in which the practice of signing in and out was followed

throughout the agency, the decision whether or not to use the sign-in sheets was

―merely debatable.‖ Embree, supra, 70 M.S.P.R. at 85. Consequently, the lack of

consensus as to the necessity of these sign-in procedures belies the fact that the

decision to abandon the practice was not ―erroneous beyond debate.‖ White,

supra, 391 F.3d at 1384.



      Alternatively, the District argues that appellee failed to present sufficient

evidence establishing that any failure by Harris amounted to ―a management action

or inaction that created a substantial risk of significant adverse impact‖ to OCP‘s

ability to accomplish its mission. Even granting appellee the ―benefit of every

reasonable inference from the evidence,‖ Homan, supra, 711 A.2d at 817–18,

appellee cannot meet her burden to show the requisite ―management action . . .

created a substantial risk of significant adverse impact‖ to OCP‘s ability to meet its

goals because the act of backdating the logs alone could not have affected OCP‘s

ability to serve consumers. Embree, supra, 70 M.S.P.R. at 85. We reach a similar

conclusion with regard to any failures by omission on Harris‘s part, namely,
                                        15

appellee‘s allegations that Harris did not implement a mandatory sign-in policy for

the employees he supervised, report his absences and availability to appellee, or

keep all staff members ―accountable.‖ Again, because appellee failed to link these

actions to additional evidence showing ―a substantial risk of significant adverse

impact on . . . [OCP‘s] ability to accomplish its mission,‖ appellee‘s claims fall

short of establishing the kind of ―management action‖ needed to show ―gross

mismanagement.‖ Id. Appellee proffered no evidence that Harris directed either

Chichester or Edmonds to backdate their entries on the time sheets or that these

entries falsely reflected Chichester and Edmonds‘s time and hours worked. And,

significantly, appellee was aware that Edmonds was assigned to conduct

community outreach and information about Edmonds‘s whereabouts on a

particular day was ―readily ascertainable‖ to appellee. This knowledge undercut

the reasonableness of appellee‘s belief that Edmonds was not at her desk because

she was not working. Freeman, supra note 1, 60 A.3d at 1141; Zirkle, supra, 830

A.2d at 1259–60. Consequently, appellee did not present sufficient evidence at

trial from which a jury could reasonably conclude that she made a ―protected

disclosure‖ under the WPA on the basis of ―gross mismanagement.‖ Giordano,

supra, 968 A.2d at 497.
                                           16

         Appellee next claims that she made a ―protected disclosure‖ on the basis of a

―gross misuse or waste of public funds‖ pursuant to § 1-615.52 (a)(6)(B), resulting

from Chichester and Edmonds ―stealing time‖ from the government by backdating

their time sheets. The District contends that because appellee‘s sign-in sheets at

OCP were not used for official payroll purposes, it was not ―objectively

reasonable‖ for appellee to conclude that DCRA or OCP suffered ―any monetary

loss‖ from any alleged inaccurate backdating of the sign-in sheets. Further, the

District argues, it was unreasonable for appellee to further deduce that there had

been any resulting ―gross misuse or waste of public resources or funds.‖ We

agree.



         ―Gross waste of public funds is a more than debatable expenditure that is

significantly out of proportion to the benefit reasonably expected to accrue to the

government.‖ Embree, supra, 70 M.S.P.R. at 85 (citation and internal quotation

marks omitted).



         Appellee argues that she had reason to believe Edmonds and Chichester

were being paid for time and work they were not performing, and thus ―stealing

time from the government‖ by not accurately reporting their hours on the sign-in

sheets. However, appellee failed to proffer any evidence showing that Edmonds
                                        17

and Chichester falsified their official time and attendance records submitted to the

OCP timekeeper, which was the only way in which the District could accrue any

monetary loss that would qualify as a ―waste of public funds.‖ Moreover, with

regard to the unofficial sign-in sheets, which were backdated after Edmonds and

Chichester submitted their official payroll processed timesheets, appellee has not

shown any additional loss accrued by the District that resulted from the allegedly

false backdating of the sign-in sheets, nor has appellee demonstrated that either

employee failed to work the hours reflected on the backdated time sheets. See

Zirkle, supra, 830 A.2d at 1259–60. Appellee could not reasonably conclude that

the unofficial sign-in sheets caused the DCRA or OCP a ―waste of public funds,‖

gross or otherwise. Thus, there was no legally sufficient evidentiary basis for a

reasonable jury to conclude that appellee‘s evidence showed a ―protected

disclosure‖ on this basis either. Railan, supra, 766 A.2d at 1006.



      Appellee further contends that she proffered sufficient evidence at trial from

which a jury could conclude that she made a ―protected disclosure‖ on the basis of

―abuse of authority‖ pursuant to § 1-615.52 (a)(6)(C). We are unconvinced.



      ―Abuse of authority occurs when there is an arbitrary or capricious exercise

of power by a federal official or employee that adversely affects the rights of any
                                          18

person or that results in personal gain or advantage to himself or to preferred other

persons.‖ Embree, supra, 70 M.S.P.R. at 85 (citation and internal quotation marks

omitted).



      As the District points out, here, appellee proffered insufficient evidence to

establish that Chichester and Edmonds were ―exercising power‖ because they were

acting pursuant to Harris‘s directive, i.e., acting under their supervisor‘s authority.

Thus, their actions could not have constituted an exercise of authority, much less

an ―abuse of [that] authority.‖ Moreover, they did not possess the kind of authority

that could be used to ―adversely affect[] the rights of any person.‖ Id. Further,

even if Chichester or Edmonds was ―exercising [the requisite] authority,‖ because

the logs did not have any effect on the payroll process, and appellee proffered no

evidence showing that the backdating of the sign-in logs led to either receiving

additional or unearned compensation, appellee has failed to show any resulting

―personal gain or advantage‖ inuring to them from their actions. Embree, supra,

70 M.S.P.R. at 85; cf. Campbell v. District of Columbia, 972 F. Supp. 2d 38, 49

(D.D.C. 2013) (concluding that the plaintiff‘s evidence of the administrative

agency director‘s ―open door policy‖ to contractors, which in practice led to an

open door for only certain ―pre-selected favored vendors,‖ supports a plausible

claim of ―abuse of authority‖ that would qualify as a protected disclosure).
                                         19

      Considering the remaining evidence of Harris‘s actions ―in the light most

favorable‖ to appellee, her claim fails. Appellee suggests that there was enough

evidence to infer that appellee reasonably believed Harris was ―exercising

authority‖ to enact a policy ―favoring‖ Chichester and Edmonds by allowing them

to initially bypass the sign-in process and then backdate the logs all at once. We

find no evidence to support that assertion.



      Appellee‘s sign-in procedures did not constitute an official policy of the

agency for which Chichester and Edmonds could even be favored over other

similarly situated supervisees of Harris.     Furthermore, appellee proffered no

additional evidence of any ―gain or advantage‖ that accrued to Chichester or

Edmonds as a result of Harris‘s actions through compensation or otherwise.

Appellee‘s evidence of these problematic actions fell short of demonstrating that

Harris‘s actions amounted to ―an arbitrary or capricious exercise of power by a

federal official or employee that adversely affect[ed] the rights of any person or

that result[ed] in personal gain or advantage to . . . preferred other persons.‖

Embree, supra, 70 M.S.P.R. at 85. Moreover, ―[a] purely subjective perspective of

an employee is not sufficient even if shared by other employees.‖ Zirkle, supra,

830 A.2d at 1260. Thus, a reasonable jury could not conclude that appellee made a

―protected disclosure‖ on this basis.
                                           20

      Lastly, appellee contends that she made ―protected disclosures‖ of a

violation of a regulation pursuant to § 1-615.52 (a)(6)(D). The District argues that

this court should not consider whether appellee‘s disclosures constitute ―protected

disclosures‖ as to a violation of a regulation because: (1) the jury instructions,

under the District‘s interpretation, asked the jurors to only consider ―gross

mismanagement‖; (2) appellee failed to indicate what specific regulation had been

violated, both to her supervisors and at trial; and (3) she failed to provide sufficient

evidence from which a jury could have reasonably concluded that she disclosed a

violation of a regulation. We conclude that there was no reasonable basis from

which the jury could find that appellee made a ―protected disclosure‖ on the basis

of a violation of a regulation.9



      We choose to dispose of appellee‘s claim that she made a ―protected

disclosure‖ of a violation of a regulation on the merits. However, by failing to

explicitly point to a specific law, rule, or regulation at trial that was violated by the

alleged actions she reported, appellee arguably waived her claim. See Langer v.

      9
         As an initial matter, the jury instructions given by the trial court explicitly
mentioned a ―violation of law‖ as one of the possible bases on which the jury could
assess the reasonableness of appellee‘s belief that the actions she reported
evidenced ―gross mismanagement,‖ see supra page 7. A ―violation of law‖ was
presented to the jury as a means of assessing whether appellee proffered evidence
of a ―protected disclosure.‖
                                         21

Dep’t of Treasury, 265 F.3d 1259, 1266 (Fed. Cir. 2001) (―To establish that a

protected disclosure has been made under the WPA, [appellee] must [have] . . .

identified a specific law, rule, or regulation that was violated‖) (internal quotation

marks omitted). For the first time on appeal, appellee briefly touches on regulation

6-B DCMR § 1619.1 (4)(b), which makes it a violation of an employee‘s

employment with the District of Columbia to make ―[a]n intentional false

statement or omission with respect to other government documents or making a

false entry on government records which call into question the credibility of the

document.‖     Specifically, the regulation establishes employee disciplinary

penalties for the ―falsification of time and attendance records . . . or other

documents related to entitlements.‖ 6-B DCMR § 1619.1 (4)(b). Appellee has

failed to proffer evidence showing that the sign-in sheets served as official

timesheets for OCP and DCRA. The sign-in logs were not used for official payroll

purposes, and thus did not constitute official ―time and attendance records‖ within

the meaning of the regulation.        Moreover, the logs did not affect agency

compensation determinations.      Even viewing the evidence ―in the light most

favorable‖ to appellee, there is no evidence to support that she could have

reasonably believed that the sign-in sheets were falsified or that the entries

themselves failed to reflect the hours worked by Chichester and Edmonds. Absent

such a factual basis, it was unreasonable for appellee to believe that the backdating
                                           22

of the logs established the illegal ―falsification of the time and attendance records.‖

See Zirkle, supra, 830 A.2d at 1260 (concluding that it was unreasonable for the

appellant to believe that a new policy was illegal while endorsing a prior policy

that was simply ―a different policy choice in the exercise of the same discretion‖).

As a result, a reasonable jury could not have concluded that she made a ―protected

disclosure‖ of a violation of a regulation.



                                    III.   Conclusion



      For the foregoing reasons, appellee failed to proffer sufficient evidence from

which a reasonable jury could find in her favor on the WPA claim because

appellee‘s evidence failed to show that she made a ―protected disclosure‖ on any

basis. We thus vacate the judgment entered against the District and remand to the

trial court for entry of judgment in the District‘s favor.



                                                So ordered.